             Case MDL No. 2901 Document 1-1 Filed 05/09/19 Page 1 of 13



                      BEFORE THE UNITED STATES JUDICIAL PANEL
                           ON MULTIDISTRICT LITIGATION

IN RE FORD FUEL ECONOMY                             )
MARKETING AND SALES                                 )
PRACTICES LITIGATION                                )       MDL No.: _____________________


                PLAINTIFFS’ BRIEF IN SUPPORT OF THEIR MOTION
           FOR TRANSFER OF ACTIONS PURSUANT TO 28 U.S.C. § 1407 FOR
           COORDINATED OR CONSOLIDATED PRETRIAL PROCEEDINGS

        Pursuant to 28 U.S.C. § 1407 and Rule 6.2 of the Rules of Procedure of the Judicial Panel

on Multidistrict Litigation, Plaintiffs William Don Cook and Ryan Hubert1 (“Movants”)

respectfully submit this brief in support of their Motion for Transfer of Actions Pursuant to 28

U.S.C. § 1407 for Coordinated or Consolidated Pretrial Proceedings.

        Movants seek transfer and assignment of all pending Actions2 against Ford Motor

Company (“Ford”) related to certain Ford automobiles that were marketed and sold with false fuel-

economy ratings identified in several cases filed nationwide as listed in the Schedule of Actions,

as well as any subsequently-filed actions involving similar facts or claims, to the United States

District Court for the Eastern District of Michigan. As of the date of this motion, there are not less

than three substantially-similar Actions, filed on behalf of plaintiffs and proposed nationwide and

statewide classes in three different federal district courts alleging similar wrongful conduct by

Ford. Movants are plaintiffs in two of the first three cases filed and seek transfer and assignment

to the location of Ford’s headquarters and principal place of business.




1
 Plaintiffs are the named plaintiffs in actions filed in the United States District Court for the Middle District
of Alabama and the United States District Court for the Central District of Illinois, respectively.
2
 All defined terms have the definitions assigned to them in Plaintiffs’ contemporaneously-filed transfer
motion.
           Case MDL No. 2901 Document 1-1 Filed 05/09/19 Page 2 of 13



      All Actions involve common questions of law and fact that arise from Ford’s manufacture,

distribution, and/or sales of model year 2017 through 2019 Ford automobiles that were marketed

and sold with false fuel-economy ratings, including the 2019 Ford Ranger and the 2018 Ford F-

150 (the “Vehicles”).

I.     BACKGROUND

       The first Action, Marshall B. Lloyd v. Ford Motor Company, No. 19-cv-11319, was filed

on May 6, 2019 in the United States District Court for the Eastern District of Michigan, seeking

certification of a nationwide class of all persons who purchased or leased a Ford vehicle whose

fuel economy ratings were less than the fuel economy ratings produced by the applicable federal

test, including but not limited to the model year 2019 Ford Ranger truck. The Lloyd action also

defined “Affected Vehicles” to include, upon information and belief, the F-150 series trucks and

possibly any and all other Ford vehicles. That case has been assigned to Judge Robert H. Cleland.

Plaintiff Lloyd is not represented by Movants here.

       The second Action, William Don Cook v. Ford Motor Company, No. 19-cv-00335 was

filed on May 8, 2019 in the United States District Court for the Middle District of Alabama,

seeking certification of nationwide and Alabama classes of purchasers and lessees of model year

2017 through 2019 Ford Vehicles. Plaintiff Cook is represented by attorneys from Beasley, Allen,

Crow, Methvin, Portis & Miles, P.C. and Bailey & Glasser LLP. Beasley Allen and Bailey &

Glasser are among the Movants here.

       The third Action, Ryan Hubert v. Ford Motor Company, No. 19-cv-02125, was filed on

May 9, 2019 in the United States District Court for the Central District of Illinois, seeking

certification of nationwide, Illinois, and Michigan classes of purchasers and lessees of model year

2017 through 2019 Ford Vehicles. That case has been assigned to Judge Colin S. Bruce. Plaintiff



                                                2
           Case MDL No. 2901 Document 1-1 Filed 05/09/19 Page 3 of 13



Hubert is represented by attorneys from DiCello Levitt Gutzler LLP, The Miller Law Firm, P.C.,

and Sauder Schelkopf LLC. DiCello Levitt, The Miller Law Firm, and Sauder Schelkopf are

among the Movants here.

       The complaints in these Actions are substantively identical in several ways. First, they

each concern the same Ford vehicles, namely the 2019 Ford Ranger and the Ford F-150 series

trucks. Each of the complaints alleges that additional Ford vehicles may be implicated. Second,

each of the complaints alleges that Ford has engaged in fraudulent and deceptive conduct regarding

its fuel-economy ratings, including misrepresenting and/or miscalculating certain road testing

factors (e.g., road load—a resistance level used in vehicle dynamometer testing) during internal

testing processes in order to report that its automobiles are more fuel efficient than they actually

are. Each of the complaints specifies that Ford’s own employees questioned its testing practices

and calculations with respect to fuel economy ratings since at least September 2018, but Ford took

no action to correct the problems or misstatements made to consumers regarding the promised fuel

economy. The complaints also specify that Ford publicly revealed in February 2019 that it has

concerns with its fuel economy calculations, including in an annual report field with the SEC and

a press release indicating that it was hiring an outside firm to investigate the methods and

calculations used to measure fuel economy and emissions. Third, the Actions filed to date seek

certification of nearly identical nationwide and/or state classes:

       The Lloyd Action                  The Cook Action                   The Hubert Action
          (E.D. Mich.)                      (M.D. Ala.)                          (C.D. Ill.)
 Nationwide class:                 Nationwide class:                  Nationwide class:
 “All persons who purchased         “All persons or entities in the    “All persons or entities in the
 or leased a Ford vehicle whose    United States who are current      United States who are current
 EPA fuel economy ratings          or former owners and/or            or former owners and/or
 were less than the fuel           lessees of a Class Vehicle”        lessees of a Class Vehicle”
 economy ratings produced by
 the applicable federal test,
 including but not limited to


                                                  3
           Case MDL No. 2901 Document 1-1 Filed 05/09/19 Page 4 of 13



 the model year 2019 Ford
 Ranger truck.”

Fourth, the lawsuits allege substantively identical claims regarding Ford’s fraud and deception,

including fraud, negligent misrepresentation, unjust enrichment, breach of warranty, and violations

of consumer protection statutes of several states, including Alabama, Illinois, and Michigan.

       While the claims asserted differ slightly (but immaterially) from complaint to complaint,

each Action names Ford as a defendant, alleges materially identical facts, and seeks certification

of nationwide and/or statewide classes comprised of Ford automobile purchases and lessees.

Consistent with the Panel’s course in past automobile-related litigation, Plaintiffs respectfully seek

transfer of the Actions to the United States District Court for the Eastern District of Michigan, for

coordinated or consolidated pretrial proceedings. Each of the Actions filed against Ford contains

common questions of fact. Moreover, because Ford’s actions have received a great deal of

publicity and because Ford is addressing concerns via press releases acknowledging the fuel-

economy problems, a number of tag-along cases will almost certainly be filed in the near future.

II.    LEGAL STANDARD

       Transfer is appropriate when actions pending in different judicial districts involve similar

questions of fact such that coordinating or consolidating pretrial proceedings would “promote the

just and efficient conduct of such actions.” 28 U.S.C. § 1407. In relevant part, Section 1407

provides as follows:

       When civil actions involving one or more common questions of fact are pending in
       different districts, such actions may be transferred to any district for coordinated or
       consolidated pretrial proceedings. Such transfers shall be made by the judicial panel
       on multidistrict litigation authorized by this section upon its determination that
       transfers for such proceedings will be for the convenience of parties and witnesses
       and will promote the just and efficient conduct of such actions.

Id. See also In re Nifedipine, 266 F. Supp. 2d 1382, 1382 (J.P.M.L. 2003).

III.   ARGUMENT

                                                  4
            Case MDL No. 2901 Document 1-1 Filed 05/09/19 Page 5 of 13



       The Actions, and the several tag-along actions that will presumably follow, are appropriate

for Section 1407 transfer because they involve common issues and transfer will benefit the parties,

the witnesses, and the courts. Further, given Ford’s location in the Eastern District of Michigan

and the fact that most witnesses will be located in that jurisdiction, transfer to that district is the

most appropriate.

       A.      Transfer Is Appropriate Under 28 U.S.C § 1407.

       “The purpose of § 1407. . . is to eliminate the potential for conflicting contemporaneous

pretrial rulings by coordinate district and appellate courts in multidistrict related civil actions.” In

re Plumbing Fixture Cases, 298 F. Supp. 484, 491-92 (J.P.M.L. 1968). Centralization is meant to

“eliminate duplicative discovery; prevent inconsistent pretrial rulings; and conserve the resources

of the parties, their counsel, and the judiciary.” In re Ethicon Physiomesh Flexible Composite

Hernia Mesh Products Liability Litigation, 254 F. Supp. 3d 1381, 1382 (J.P.M.L. 2017).

       Pretrial transfer under section 1407 is appropriate here. The Actions involve materially

identical facts, the same defendant, and similar proposed classes. The number of cases will likely

grow. Unless these cases are transferred for pretrial proceedings, the parties will incur excessive

costs due to duplicative discovery, and will face the risk of inconsistent rulings on a variety of

matters. The Panel has repeatedly found that class actions involving automobiles and deceptive

sales practices satisfy the standard under section 1407.

               1.      The Actions Involve Common Factual Issues.

       Each of the constituent Actions will require adjudication of whether Ford violated state

deceptive trade practice statutes, warranty laws, and tort laws in its manufacturing, marketing, and

sale of Vehicles. Moreover, a core fact in each of these cases is whether, as has been widely

reported, Ford manufactured, distributed, leased, or sold Vehicles when it knew or should have



                                                   5
            Case MDL No. 2901 Document 1-1 Filed 05/09/19 Page 6 of 13



known that the fuel-economy ratings of the Vehicles were false. In other words, whether Ford

misrepresented and/or concealed from consumers the true fuel-economy of the Vehicles will be

critical to adjudicating each of the constituent Actions in this proposed multidistrict litigation

against Ford.

        This core fact is not the only fact common across all of the Actions. Transfer is further

appropriate here because many other common questions exist, including:

                ●       when Ford first learned of the false fuel-economy ratings the Vehicles;

                ●       whether Ford’s statements concerning fuel economy constitute actionable
                        statements for purposes of deceptive trade practice or warranty claims;

                ●       whether Ford intentionally designed, manufactured, marketed, and
                        distributed the Vehicles with false or misleading fuel economy ratings;

                ●       whether Ford knew, and for how long, that the testing certifying the fuel
                        efficiency of the Vehicles was tainted by inaccurate information;

                ●       whether consumers overpaid for their Vehicles at the point of sale; and

                ●       whether class certification is appropriate.

Adjudicating these and other common issues in a single transferee venue will benefit the parties

and witnesses and promote judicial efficiency by allowing a single court to coordinate the pretrial

proceedings governing claims with these issues. The “potential for conflicting or overlapping class

actions presents one of the strongest reasons for transferring such related actions” into an MDL.

In re Plumbing Fixtures, 308 F. Supp. 242, 244 (J.P.M.L. 1970).3 Moreover, the Panel has

repeatedly coordinated actions pending in different jurisdictions that arose out of common

allegations involving automobiles. See, e.g., In re Ford Fusion & C-Max Fuel Econ. Litig., 949

F. Supp. 2d 1368, 1369 (J.P.M.L. 2013) (centralizing seven actions pending in four districts,


3
 See also In re Toys “R” Us-Del., Inc., Fair & Accurate Credit Transactions Act (FACTA) Litig., 581 F.
Supp. 2d 1377 (J.P.M.L. 2008) (consolidating just two putative class actions that were “brought on behalf
of nearly identical putative nationwide classes”).


                                                   6
            Case MDL No. 2901 Document 1-1 Filed 05/09/19 Page 7 of 13



because “[t]hese putative nationwide or statewide class actions share factual questions arising from

Ford’s alleged false or misleading advertising regarding the mileage estimates for its Fusion

Hybrid and C-Max Hybrid vehicles.”); In re Am. Honda Motor Co., Inc., CR-V Vibration Mktg. &

Sales Practices Litig., 140 F. Supp. 3d 1336, 1337 (J.P.M.L. 2015) (centralizing six actions

pending in five districts that arose out of common allegations regarding a vehicle defect); In re

Chrysler LLC 2.7 Liter V-6 Engine Oil Sludge Prods. Liab. Litig., 598 F. Supp. 2d 1372, 1373-74

(J.P.M.L. 2009) (centralizing claims of five putative class actions alleging an engine defect).

                2.       Transfer will serve the convenience of the parties and witnesses and
                         will promote the just and efficient conduct of the Actions.

        According to the Manual for Complex Litigation, the following four factors govern

whether transfer will facilitate the convenience of the parties and promote the just and efficient

conduct of the transferred cases:

                1.       The elimination of duplicative discovery;

                2.       The avoidance of conflicting rules and schedules;

                3.       The reduction of litigation cost; and

                4.       The conservation of the time and effort of the parties, attorneys, witnesses,

                         and courts.

Manual for Complex Litigation (Fourth), § 20.131, at 219.

       With three cases in three different Districts—and with those numbers almost certainly about

to materially increase—the size of this litigation weighs in favor of transfer.4 Indeed, without


4
 The Panel has previously transferred cases to form MDLs based upon a similar number of pending actions.
See, e.g., In re: Park W. Galleries, Inc., Mktg. & Sales Practices Litig., 645 F. Supp. 2d 1358, 1360
(J.P.M.L. 2009) (ordering transfer where three actions were pending in three districts); In re: Optical Disk
Drive Prod. Antitrust Litig., 701 F. Supp. 2d 1382 (J.P.M.L. 2010) (ordering transfer of five cases pending
in two total districts); In re Wireless Telephone Replacement Protection Programs Litig., 180 F. Supp. 2d
1381, 1382 (J.P.M.L. 2002) (granting transfer of three consumer protection cases); In re Philadelphia Life
Ins. Co. Sales Practices Litig., 149 F. Supp. 2d 937, 938 (J.P.M.L. 2001) (granting transfer of two deceptive

                                                     7
            Case MDL No. 2901 Document 1-1 Filed 05/09/19 Page 8 of 13



transfer, this litigation, which addresses some of the most popular automobiles in the United States,

would create the needless and unnecessary expense of overlapping discovery (including expert

discovery) and judicial inefficiency. Further, different federal courts would make duplicative

rulings on the same issues, which could result in contradictory findings on significant pretrial

disputes. Litigation of this scope and importance should not be beset with such inconsistencies

and inefficiencies.

                a.      Transfer will Eliminate Duplicative Discovery.

        Because each action is based upon the same facts, plaintiffs in each of the Actions are, in

turn, likely to seek overlapping discovery. See In re Auto Body Shop, 2014 WL 3908000, at *1-2

(J.P.M.L. 2014) (noting that transfer was appropriate to eliminate duplicative discovery when the

actions shared a common factual core). The Actions are also likely to involve complicated

technical issues regarding vehicle testing processes and calculations that will most likely result in

substantial expert discovery and Daubert briefing and hearings. That fact alone militates in favor

of transfer. See, e.g., In re Natrol, Inc. Glucosamine/Chondroitin, 2014 WL 2616783, at *1

(J.P.M.L. 2014). Similarly, plaintiffs in each of the Actions are likely to seek to depose many of

the same Ford witnesses, which again favors centralization. See, e.g., In re Auto Body Shop, 2014

WL 3908000, at *1 (transfer to a single judge was beneficial because he or she could “structure

pretrial proceedings to accommodate all parties’ legitimate discovery needs while ensuring that

common witnesses are not subjected to duplicative discovery demands”); In re Enfamil Lipil, 764

F. Supp. 2d 1356, 1357 (J.P.M.L. 2011) (“Centralizing the actions will allow for the efficient




insurance sales cases and finding that such transfer would promote the just and efficient conduct of the
litigation). Regardless, by the time the Panel hears this motion, the number of constituent cases in this
proposed MDL will almost certainly exceed the present three Actions.


                                                   8
            Case MDL No. 2901 Document 1-1 Filed 05/09/19 Page 9 of 13



resolution of common issues and prevent unnecessary or duplicative pretrial burdens from being

placed on the common parties and witnesses.”).

        Given the similarity of the Actions and the potential for duplicative discovery, transfer

would inevitably conserve the parties’ resources. See, e.g., In re Air Crash at Dallas/Fort Worth

Airport, 623 F. Supp. 634, 635 (J.P.M.L. 1985). It would also conserve the courts’ resources, as

it would assign responsibility for overseeing a pretrial plan to one judge as opposed to many

different federal judges. See, e.g., In re PineIntel, 342 F. Supp. 2d 1348, 1349 (J.P.M.L. 2004).

                b.      Transfer will Avoid Conflicting Rules and Schedules.

        The Panel considers the possibility of inconsistent rulings on pretrial issues because of the

possible res judicata or collateral estoppel effects on other cases. See In re Enron Securities

Derivative & ERISA Litig., 196 F. Supp. 2d 1375, 1376 (J.P.M.L. 2002) (granting a transfer in part

to prevent inconsistent pretrial rulings, particularly with respect to questions of class certification).

        Pretrial procedures will necessarily involve motions to dismiss, discovery motions,

Daubert motions, and class certification motions. Conflicting rulings on these motions will cause

unnecessary confusion and duplicative effort. Further, although only three district courts have

cases now, given the sheer number of affected Vehicles, there will undoubtedly be many more

materially similar cases filed across the United States.

        Section 1407 transfer is the most efficient way to ensure that pretrial processes across all

of these cases are uniformly litigated and adjudicated, thereby avoiding the situation where

multiple courts reach contrary conclusions and potentially subject litigants to conflicting

responsibilities and obligations.




                                                   9
            Case MDL No. 2901 Document 1-1 Filed 05/09/19 Page 10 of 13



               c.      Transfer will Reduce Litigation Costs and conserve the time and effort
                       of the parties, attorneys, witnesses, and courts.

       Each of the Actions, and the many tag-along actions likely to follow, will benefit from

having a single transferee judge address and adjudicate issues related to discovery and pretrial

motion practice. Otherwise, courts and lawyers may be briefing the same issues in several different

district courts, across several Circuits, with conflicting laws, witnesses may be called to

depositions in numerous cases, and third parties may be called to produce documents and witnesses

in several different cases.

       B.      The Eastern District of Michigan Is the Most Appropriate Transferee
               Forum.

       The Panel can consider the nexus between the transferee forum and the parties to the

litigation when resolving transfer requests under 28 U.S.C. § 1407. A significant “nexus” exists

when a party who is common to all actions (e.g., the sole defendant) is headquartered or has

facilities that are located within the transferee court’s jurisdiction, such that relevant witnesses and

documentary evidence common to all the actions are likely to be found there. See, e.g., In re

Equifax, Inc., MDL No. 2800, 2017 WL 6031680, at *2 (J.P.M.L. Dec. 6, 2017) (transferring

actions to the district where the main defendant is headquartered as “relevant documents and

witnesses thus likely will be found there.”); In re Wells Fargo Auto Ins. Mktg. & Sales Practices

Litig., MDL No. 2797, 2017 WL 4737285, at *1 (J.P.M.L. Oct. 19, 2017) (“it is alleged that key

entities and individuals with direct responsibility for the alleged conduct in this litigation are

located in [the transferee] district and, therefore, relevant documents and witnesses may be located

there.”); In re Google Inc. St. View Elec. Commc’ns Litig., 733 F. Supp. 2d 1381, 1382 (J.P.M.L.

2010) (“[t]he sole defendant, Google, is headquartered there, and most relevant documents and

witnesses are likely located there.”); In re Sears, Roebuck & Co. Tools Mktg. & Sales Practices



                                                  10
           Case MDL No. 2901 Document 1-1 Filed 05/09/19 Page 11 of 13



Litig., 381 F. Supp. 2d 1383, 1384 (J.P.M.L. 2005) (“relevant discovery will likely be found within

this district, because Sears’s corporate headquarters and many of its documents and witnesses are

located there”); St. Jude Med., Inc., Silzone Heart Valves Products Liab. Litig., MDL No. 1396,

2001 WL 36292052, at *2 (J.P.M.L. Apr. 18, 2001) (transferring litigation to district because “as

the situs of the headquarters of the sole defendant in all actions, the district is likely to be a

substantial source of witnesses and documents subject to discovery”).

        With several excellent, Detroit-based,5 judges available for assignment of this litigation,

the United States District Court for the Eastern District of Michigan is the most appropriate

transferee district for this litigation. Ford is based there, so that district is the locus of events and

witnesses; neither of the other fora in which the Actions are pending (M.D. Ala. and C.D. Ill.)

possesses a comparable evidentiary nexus or relevant business presence. The Panel regularly

transfers cases to the district where the defendant is located. See, e.g., In re Equifax, 2017 WL

6031680, at *2; In re: Toyota Motor Corp. Hybrid Brake Mktg., Sales Practices, & Prod. Liab.

Litig., 732 F. Supp. 2d 1375, 1377 (J.P.M.L. 2010). Indeed, the Panel has centralized other

litigation against Ford there. See In re Ford Motor Co. Speed Control Deactivation Switch Prod.

Liab. Litig., 398 F. Supp. 2d 1365, 1367 (J.P.M.L. 2005) (“We are persuaded that the Eastern

District of Michigan is an appropriate transferee forum for this litigation . . . [as it] is a likely

source of relevant documents and witnesses inasmuch as Ford’s headquarters are located there.”).

Moreover, one of the three Actions (Lloyd) is pending in this district. See, e.g., In re WellPoint,

Inc., Out-of-Network UCR Rates Litig., 652 F. Supp. 2d 1375, 1376 (J.P.M.L. 2009) (selecting




5
 Although Judge Cleland is the judge in Lloyd, he is on senior status and sits in Port Huron, Michigan,
which is: (a) more than three times further away from Detroit Metropolitan Airport than the federal
courthouse in Detroit is (75.9 miles versus 20.4 miles); and (b) almost six times further away from Ford’s
Dearborn, Michigan headquarters than the federal courthouse in Detroit is (66.2 miles versus 11.4 miles).


                                                   11
              Case MDL No. 2901 Document 1-1 Filed 05/09/19 Page 12 of 13



transferee district where “three actions are already pending”).            Additionally, the Panel has

recognized that “the Eastern District of Michigan provides a geographically central location for

[a] nationwide litigation.” In re Rio Hair Naturalizer Prod. Liab. Litig., 904 F. Supp. 1407, 1408

(J.P.M.L. 1995). As of April 15, 2019, only three MDLs are currently pending in the Eastern

District of Michigan (Nos. 2311, 2744, and 2818), which all involve automobiles, like this

litigation does.6 See, e.g., In re Packaged Ice Antitrust Litig., 560 F. Supp. 2d 1359, 1361 (J.P.M.L.

2008) (finding the Eastern District of Michigan an “appropriate transferee district for pretrial

proceedings” because the district is geographically central and offers “favorable caseload

conditions”).

        Transfer of the pending Actions to the Eastern District of Michigan will serve the

convenience of the parties and witnesses and promote the just and efficient conduct of this

litigation.

IV.     CONCLUSION

        For the above-stated reasons, Movants respectfully request that the Panel transfer the

Actions set forth on the attached Schedule and all subsequently filed tag-along cases for

coordinated or consolidated pretrial proceedings in the United States District Court for the Eastern

District of Michigan.




6
  Michigan is the worldwide epicenter of the automotive industry and has the largest concentration of
automotive engineering expertise, including the Society for Automotive Engineers (“SAE”) which
maintains its largest office in suburban Detroit. Detroit Regional Chamber, Michigan is Auto, Assets of the
Motor State,
http://www.detroitchamber.com/wp-content/uploads/2013/01/Michigan_Is_Auto_Report_1.0_Final.pdf
(last visited May 9, 2019).

                                                    12
         Case MDL No. 2901 Document 1-1 Filed 05/09/19 Page 13 of 13



Dated: May 9, 2019

                                    Respectfully submitted,


/s/ Adam J. Levitt                              /s/ W. Daniel “Dee” Miles, III
Adam J. Levitt                                  W. Daniel “Dee” Miles, III
John E. Tangren                                 H. Clay Barnett, III
Adam Prom                                       Leslie L. Pescia
DICELLO LEVITT GUTZLER LLC                      Christopher Daniel Baldwin
Ten North Dearborn Street, Eleventh Floor       BEASLEY ALLEN CROW METHVIN
Chicago, Illinois 60602                             PORTIS & MILES, P.C.
(312) 214-7900                                  272 Commerce Street
alevitt@dicellolevitt.com                       Montgomery, Alabama 36104
jtangren@dicellolevitt.com                       (334) 269-2343
aprom@dicellolevitt.com                         Dee.Miles@beasleyallen.com
                                                Clay.Barnett@beasleyallen.com
Counsel for Plaintiff Ryan Hubert               Leslie.Pescia@beasleyallen.com
                                                Chris.Baldwin@beasleyallen.com
E. Powell Miller
Sharon S. Almonrode                             Counsel for Plaintiff William Don Cook
William Kalas
THE MILLER LAW FIRM, P.C.                       Benjamin L. Bailey
950 West University Drive, Suite 300            Jonathan D. Boggs
Rochester, Michigan 48307                       BAILEY & GLASSER LLP
(248) 841-2200                                  209 Capitol Street
epm@millerlawpc.com                             Charleston, West Virginia 25301
ssa@millerlawpc.com                             (304) 345-6555
wk@millerlawpc.com                              bbailey@baileyglasser.com
                                                jboggs@baileyglasser.com
Counsel for Plaintiff Ryan Hubert
                                                Counsel for Plaintiff William Don Cook
Joseph G. Sauder
Matthew D. Schelkopf
Joseph B. Kenney
SAUDER SCHELKOPF LLC
555 Lancaster Avenue
Berwyn, Pennsylvania 19312
(610) 200-0581
jgs@sstriallawyers.com
mds@sstriallawyers.com
jbk@sstriallawyers.com

Counsel for Plaintiff Ryan Hubert




                                              13
